     Case 3:11-cv-00638-JAH-KSC Document 432 Filed 09/23/20 PageID.11487 Page 1 of 1



1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT
8                             SOUTHERN DISTRICT OF CALIFORNIA
9
10     DR. GREENS, INC., a California                        Case No.: 11cv638-JAH (KSC)
       Corporation
11
                                            Plaintiff,       ORDER VACATING HEARING
12
       v.
13
       SPECTRUM LABORATORIES, LLC, an
14
       Ohio limited liability company
15                                        Defendant.
16
            AND RELATED CROSS ACTION
17
18
             Pending before the Court is Spectrum Laboratories, LLC’s (“Spectrum”) Motion for
19
       Sanctions against Matthew Green. See Doc. No. 423. The Court deems the motion suitable
20
       for adjudication without oral argument. See CivLR 7.1 (d.1). Accordingly, IT IS HEREBY
21
       ORDERED the motion is taken under submission without oral argument and the hearing
22
       set for September 25, 2020, at 11:30 a.m. is VACATED. The Court will issue an order in
23
       due course.
24
             IT IS SO ORDERED.
25
       DATED:        September 23, 2020
26
                                                         _________________________________
27
                                                         JOHN A. HOUSTON
28                                                       United States District Judge

                                                         1
                                                                                   11cv638-JAH (KSC)
